SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1372
CA 11-01068
PRESENT: FAHEY, J.P., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


UTILITY SERVICES CONTRACTING, INC.,
PLAINTIFF-RESPONDENT-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MONROE COUNTY WATER AUTHORITY,
DEFENDANT-APPELLANT-RESPONDENT.
(APPEAL NO. 2.)


HARTER SECREST & EMERY LLP, ROCHESTER (F. PAUL GREENE OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

MURA & STORM, PLLC, BUFFALO (ERIC T. BORON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court,
Monroe County (Kenneth R. Fisher, J.), entered January 4, 2011 in a
breach of contract action. The order, among other things, granted the
motion of defendant for leave to reargue and upon reargument adhered
to its prior ruling on defendant’s motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by granting that part of defendant’s
motion for summary judgment dismissing the first cause of action to
the extent that it sought consequential damages and as modified the
order is affirmed without costs.

     Same Memorandum as in Utility Servs. Contr. v Monroe County Water
Auth. ([appeal No. 1] ___ AD3d ___ [Dec. 30, 2011]).




Entered:    December 30, 2011                   Frances E. Cafarell
                                                Clerk of the Court